DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 04/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the “search controller” works:
In the claimed invention.  The language “on the basis of a predetermined condition when the occupant has performed an operation on the receiving unit to cause the vehicle to travel in a direction out of the route at a branch road” is unclear because it is unclear if the predetermined condition is referring to “the occupant has performed an operation on the receiving unit to cause the vehicle to travel in a direction out of the route at a branch road” or something else (i.e. distance/time to intersection).  
Claims 11 and 12 have similar language and are rejected for the same reason.
Claims 2-10 depend from claim 1 and are rejected for the same reason. 
With respect to claim 6 it is unclear what is meant by the language “wherein the predetermined condition is that a period of time from when the reception unit receives an operation indicating an instruction to automatically change the traveling lane of the vehicle to when the vehicle enters the branch road is within a predetermined period of time or a period of time calculated on the basis of a speed of the vehicle.”  It is unclear what the actual “predetermined condition” and the “period of time” are referring to.  It is unclear if the predetermined condition is a time period after the vehicle has received an instruction to change lanes, before the vehicle has received an instruction, or the 
With respect to claims 1-10 the claim limitations “a searcher”, “an automated driving controller”, “a receiving unit”, and “a searcher controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association between the structure and the function can be found in the specification.  As best understood by the Examiner the system appears to be performed on one processor.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2012216069 (Naoki et al.).
With respect to claim 1
Naoki discloses: A vehicle control system (see at least Fig 1 and 2; #1; and ¶0015-16) comprising: 
a searcher (see at least Fig 1; #1 and #100; and ¶0015) configured to search for a route along which a vehicle is to travel to a destination (see at least Fig 1; #1 and #100; and ¶0015, ¶0046, and ¶0116; Discussing determining the travel rout.); 
an automated driving controller (see at least Fig 1 and 2; #100; and ¶0016) configured to execute automated driving of causing the vehicle to automatically travel along the route found by the searcher (see at least Fig 1-3; #100 and S5; and ¶0006, ¶0015, and ¶0065-67; Discussing following a route if the current route if the operator does not intervene; 
a receiving unit (see at least Fig 1; #13; and ¶0017) configured to receive an operation performed by an occupant of the vehicle (see at least Fig 1; #13; and ¶0017); and 
a search controller (see at least Fig 1 and 2; #100; ¶0035 ) configured to cause the searcher to recalculate the route on the basis of a predetermined condition (see at least Fig 3; S3-5; and ¶0059-61; Discussing determining if a joystick is operated and the vehicle is within a predetermined distance to an intersection.) when the occupant has performed an operation on the receiving unit to cause the vehicle to travel in a direction out of the route at a branch road (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.).
With respect to claim 2
Naoki discloses:
wherein the receiving unit is configured to receive an operation indicating an instruction to automatically change a traveling lane of the vehicle (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.).
 With respect to claim 3
Naoki discloses:
wherein the receiving unit is configured to receive an operation to change a steering angle of the vehicle (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated which would cause the steering angle to change.).
With respect to claim 4
Naoki discloses:
wherein the predetermined condition is that it is difficult to cause the vehicle to travel along the route found by the searcher (see at least ¶0046-48; Discussing determining roads that the vehicle can travel on and calculating a path with the lowest level of danger.).
With respect to claim 5
Naoki discloses:
wherein the predetermined condition is that a distance between a position of the vehicle when the reception unit receives an operation indicating an instruction to automatically change the traveling lane of the vehicle and a position at which the vehicle enters the branch road is within a predetermined distance or a distance calculated on the basis of a speed of the vehicle (see at least Fig 3-6; S3; and ¶0059-61; Discussing determining if an intersection is within a certain distance.).
With respect to claim 7
Naoki discloses:
wherein the predetermined condition is that a distance between a position at which lane change of the vehicle according to the operation received by the reception unit is expected to be completed and a position at which the vehicle enters the branch road is within a predetermined distance or a distance calculated on the basis of a speed of the vehicle (see at least Fig 3-6; S3; and ¶0059-61; Discussing determining if an intersection is within a certain distance.).
With respect to claim 11 and 12
Naoki discloses: A vehicle control method using a computer/ A computer-readable non-transitory storage medium storing a vehicle control program (see at least Fig 1 and 2; #1; and ¶0015-16) comprising/ causing a computer to: 
searching for a route along which a vehicle is to travel to a destination (see at least Fig 1; #1 and #100; and ¶0015, ¶0046, and ¶0116; Discussing determining the travel rout.); 
executing automated driving of causing the vehicle to automatically travel along the found route (see at least Fig 1-3; #100 and S5; and ¶0006, ¶0015, and ¶0065-67; Discussing following a route if the current route if the operator does not intervene;); 
recalculating the route on the basis of a predetermined condition (see at least Fig 3; S3-5; and ¶0059-61; Discussing determining if a joystick is operated and the vehicle is within a predetermined distance to an intersection.) when an occupant of the vehicle has performed an operation to cause the vehicle to travel in a direction out of the route at a branch road (see at least Fig 3; S5-8; and ¶0061-63 and ¶0068; Discussing changing the route if the joystick is operated.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 -10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012216069 (Naoki et al.) in view of US 2018/0314252 (Asakura et al.).
With respect to claim 6
Naoki does not specifically teach:
wherein the predetermined condition is that a period of time from when the reception unit receives an operation indicating an instruction to automatically change the traveling lane of the vehicle to when the vehicle enters the branch road is within a predetermined period of time or a period of time calculated on the basis of a speed of the vehicle.
However using a time period before an intersection instead of a distance would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed, because doing so would ensure the user has enough time to make a selection even when the vehicle is going fast.  Specifically Asakura teaches:
wherein the predetermined condition is that a period of time from when the reception unit receives an operation indicating an instruction to automatically change the traveling lane of the vehicle to when the vehicle enters the branch road is within a predetermined period of time or a period of time calculated on the basis of a speed of the vehicle (see at least Fig 2; P3-7; and ¶0013, ¶0084-86, and ¶0095; Discussing determining if the user has made a decision within a predetermined time.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by using a time period to respond instead of distance as taught by Asakura, because doing so would ensure the system has enough time to respond to the input.  Thus making the system safer.
With respect to claim 8
Naoki does not specifically teach:
wherein the predetermined condition is that a period of time from when lane change of the vehicle according to the operation received by the reception unit is expected to be completed to when the vehicle enters the branch road is within a predetermined period of time or a period of time calculated on the basis of a speed of the vehicle.
However using a time period before an intersection instead of a distance would have been an obvious modification to one of ordinary skill in the art at the 
wherein the predetermined condition is that a period of time from when lane change of the vehicle according to the operation received by the reception unit is expected to be completed to when the vehicle enters the branch road is within a predetermined period of time or a period of time calculated on the basis of a speed of the vehicle. (see at least Fig 2; P3-7; and ¶0013, ¶0084-86, and ¶0095; Discussing determining if the user has made a decision within a predetermined time.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by using a time period to respond instead of distance as taught by Asakura, because doing so would ensure the system has enough time to respond to the input.  Thus making the system safer.
with respect to claim 9 
Naoki does not specifically teach:
a determiner configured to determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the route recalculated by the searcher, wherein the automated driving controller is configured to continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner. 
However Asakura teaches:
a determiner configured to determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the route recalculated by the searcher, wherein the automated driving controller is configured to continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner (see at least Fig 2-8; A2-4, S8, S26, S46; and ¶0087-93; Discussing determining if a driving mode is switched.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by having a determiner configured to determine whether or not to shift the driving mode of the vehicle from an automated driving mode to a manual driving mode on the basis of the route recalculated by the searcher, wherein the automated driving controller is configured to continue or terminate execution of the automated driving on the basis of a result of the determination of the determiner as taught by Asakura because doing so would ensure the driver is able to take over control of the vehicle.  Thus making the system safer. 
With respect to claim 10
Naoki does not specifically teach:
a notifying unit configured to provide notification of shift to manual driving when the automated driving controller terminates execution of the automated driving.
However Asakura teaches:
a notifying unit configured to provide notification of shift to manual driving when the automated driving controller terminates execution of the automated driving (see at least Fig 2 and 5; P3, P8, A2, A4, and S1-2; and ¶0065-68).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Naoki by providing notification of shift to manual driving when the automated driving controller terminates execution of the automated driving, as taught by Asakura because doing so would prevent the system from switching to a manual mode when the driver is not ready or is not expecting a switch.  Thus creating a smoother transition to manual mode and making the system safer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665